Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 27, 2019

                                    No. 04-19-00001-CV

                   IN THE COMMITMENT of Stephen Patrick BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice

       Appellant’s motion for rehearing is DENIED; however, a copy of appellant’s response to
the show cause order issued in this appeal will be filed and docketed as a new original
proceeding. Upon the issuance of this order, the clerk of the court is DIRECTED to file and
docket a copy of the document filed by appellant on February 4, 2019, entitled Appellant’s
Motion To: Show Cause/Mandamus as a new original proceeding.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court